Title: From George Washington to Alexander Spotswood, 15 December 1779
From: Washington, George
To: Spotswood, Alexander


        
          Dear Sir,
          Morris-town Decr 15th 79
        
        Your favor of the 21st of Novr did not come to hand till the last Post—Mine in the same Month under cover to Mrs Washington has no doubt been forwarded to you.
        I waited in continual expectation of my Nephews return for a good oppertunity to send the Sorrel, but as he seems to have an inclination to remain longer with the Army I embrace Captn Burwells offer of taking the horse to you. He goes from me in very good order, and I have no doubt of his being delivered so to you.
        I will take the horse you had of Lt Colo. Washington as Men take their wives—better for worse—and if he should prove a jade & go limping on—I must do as they are obliged to do—make the best of a bad bargain. Your directions for his winters treatment shall be followed.
        If you should not have succeeded in purchasing the horse you had in view at the time your letter of the 21st was wrote I have only to entreat that you may not put yourself to any trouble in pursuit of one in a hurry, but when you do buy to let your choice light on a good bay—be it horse or mare—either of which will suit me.
        We have, after our disappointment in the intended cooperation with the French-fleet against New-York repaired to this place⟨—that is to a wood in the vicinity of it—for winter quarters. My love to Mrs Spotswood, & complimts to Mrs Campbell. I am Dr Sir Yr Most Obedt & obligd Servt
        
          Go: Washington⟩
        
      